DETAILED ACTION
This action is responsive to the amendment filed on 01 June 2021. The examiner acknowledges the amendments to claims 3-5, 7-9, and 11-13. Claims 1-13 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (US-20160310057-A1), hereinafter Shaw (‘057), in view of Shaw (US-5810775-A).
Regarding Claim 3, Shaw (‘057) teaches a bodily fluid sampling device configured as blood collection tube holder 22 (Paragraph 0052), comprising a body 30 further comprising a substantially cylindrical receptacle 40 having an inside bore 58 with a diameter sufficiently large enough to receive a fluid collection tube (equivalent to Applicant’s barrel) (Paragraph 0052), an integrally formed needle retraction chamber 38 (Paragraph 0017) is laterally spaced apart from bore 58 of body 30 (Paragraph 0052), and blood collection tube holder 22 desirably comprises frontal attachment 32 (Paragraph 0052). Shaw additionally teaches that the frontal attachment is desirably slidably engageable with the body to form a sliding interface formed between a forwardly facing surface and a rearwardly facing surface of the frontal attachment with the sliding interface being along a plane that is generally transverse to a 
However, Shaw fails to teach a retractable single needle comprising a venipuncture end and a fluid discharge end that are oppositely directed. Shaw (‘775) teaches a retraction body with a sharp double ended needle (‘775, Col 2, Lines 35-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood collection tube holder of Shaw (‘057) to comprise a single, double ended needle as taught by Shaw (‘775) as the single retractable needle prevents accidental leakage when retracted into its cavity as a split needle with a non-retractable fluid discharge end can allow for blood to flow out despite a blood collection tube not being held in the device (‘775, Col 2, Lines 12-14).
Claims 1, 2, and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shaw et al. (‘057) in view of Shaw (‘775), as applied to claim 3 above (regarding claims 4-13), further in view of Shaw et al (US-20100317999-A1), hereinafter Shaw (‘999).
Regarding Claim 1, Shaw (‘057) teaches a bodily fluid sampling device configured as blood collection tube holder 22 (Paragraph 0052), wherein body 30 further comprises a substantially cylindrical receptacle 40 having an inside bore 58 with a diameter sufficiently large to receive a fluid collection tube and a needle retraction chamber 38 that is laterally spaced apart from bore 58 of body 30 (Paragraph 0052).
However, Shaw (‘057) fails to teach that the blood collection tube holder comprises a single retractable needle having oppositely directed venipuncture and fluid discharge needle ends. Shaw (‘775) teaches a retraction body with a sharp double ended needle (Col 2, Lines 35-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood collection tube holder as taught by Shaw  (‘057) to 
However, the combination of Shaw (‘057) as modified with Shaw (‘775) fails to teach the use of a partial wall configured to allow lateral movement of the single retractable needle from the barrel cavity into alignment with the needle retraction cavity to initiate needle retraction. Shaw (‘999) teaches that the underside of trigger 24 is preferably open for a major portion of its length, with a bottom wall section 47 disposed near the rear, wherein the interior space within trigger 24 serves as a retraction cavity 90 into which a major portion of retractable needle 28 is received during retraction (Paragraph 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood collection tube holder of Shaw (‘057) as modified with Shaw (‘775) to include a bottom wall that partially separates the retraction cavity from the body as taught by Shaw (‘999) in order to facilitate the containment of the entire needle body within the retraction cavity and prevent leakage that could have occurred from a separate fluid discharge needle that is non-retractable (‘775, Col 2, Lines 12-14).
Regarding Claim 2, the combination of Shaw (‘057) as modified with Shaw (‘775) and Shaw (‘999) teaches a blood collection tube holder, wherein the body of the medical device can include a substantially cylindrical fluid collection tube holder that is coaxially aligned with the rearwardly facing needle and a needle retraction chamber that is substantially parallel to the fluid flow path through the rearwardly facing needle (‘057, Paragraph 0017).
Regarding Claim 4, the combination of Shaw (‘057) as modified with Shaw (‘775) teaches that the barrel of the subject medical device can include a substantially cylindrical fluid collection tube holder 
However, the combination fails to teach that the barrel cavity and the needle retraction cavity are separated by a partial wall. Shaw et al (‘999) teaches that the underside of trigger 24 is preferably open for a major portion of its length, with a bottom wall section 47 disposed near the rear, wherein the interior space within trigger 24 serves as a retraction cavity 90 (Paragraph 0031)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood collection tube holder of Shaw (‘057) as modified with Shaw (‘775) to incorporate a partial wall that separates the barrel cavity and needle retraction cavity as taught by Shaw et al (‘999) as this would allow the retraction of a single needle as a single retractable needle prevents accidental leakage when retracted into its cavity since a split needle with a non-retractable fluid discharge end can allow for blood to flow out despite a blood collection tube not being held in the device (‘775, Col 2, Lines 12-14).
Regarding Claim 5, the combination of Shaw (‘057) as modified with Shaw (‘775) and Shaw (‘999) teaches that the venipuncture needle 50 is carried by the needle retraction mechanism transversely where it was coaxially aligned with fluid seal 72 and fluid discharge needle 74 to a second position where it is coaxially aligned with the forwardly facing opening into bore 36 of needle retraction chamber 38 (‘057, Paragraph 0058).
Regarding Claim 6, the combination of Shaw (‘057) as modified with Shaw (‘775) and Shaw (‘999) teaches that nose 46 projects forwardly from the slidably engaged portion of frontal attachment 32, wherein venipuncture needle 50 projects forwardly from nose 46 (‘057, Paragraph 0053).

Regarding Claim 8, the combination of Shaw (‘057) as modified with Shaw (‘775) and Shaw (‘999) teaches that frontal attachment 32 is slidably engaged in such a manner that body 30 can slide laterally relative to frontal attachment 32 (‘057, Paragraph 0055). However, this embodiment fails to teach that the frontal attachment also comprises a tube holder connector. Another embodiment teaches frontal attachment 104 is then attachable to attachment element 148 seated inside body 102 (Paragraph 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood collection tube holder of the embodiment of Shaw (‘057) modified with Shaw (‘775) and Shaw (‘999) so that the frontal attachment 104 is attached to attachment element 148 seated inside body 102 as taught by the other embodiment in Shaw (‘057) so that the manner of their attachment allows upper and lower engagement arms 146 to slidably engage at least one laterally extending support rail disposed on the rearwardly facing side of body 116 of frontal attachment 104 to facilitate transverse slidable engagement of frontal attachment 104 with body 102 (‘057, Paragraph 0061).
Regarding Claim 9, the combination of Shaw (‘057) as modified with Shaw (‘775) and Shaw (‘999) teaches that frontal attachment 104 is attachable to attachment element 148 seated inside body 102 in such a manner that upper and lower engagement arms 146 slidably engage at least one laterally extending support rail disposed on the rearwardly facing side of body 116 of frontal attachment 104 (‘057, Paragraph 0061) and that attachment 148 is satisfactorily inserted and seated inside large-diameter opening 156 [of body 102] (Paragraph 0061).

Regarding Claim 11, the combination of Shaw (‘057) as modified with Shaw (‘775) and Shaw (‘999) teaches that venipuncture needle 50 is desirably supported by needle holder 68 (‘057, Paragraph 0053) and that a needle retraction mechanism comprising needle holder 68 and compression spring 66 is desirably seated inside 46 of frontal attachment 32 (Paragraph 0054).
Regarding Claim 12, the combination of Shaw (‘057) as modified with Shaw (‘775) and Shaw (‘999) teaches that the front portion of body 30 comprises a substantially cylindrical collar 60 comprising upper and lower slots 78 configured to receive and support top and bottom rails 54, 56 respectively, of frontal attachment 32 to facilitate lateral sliding movement of body 30 relative to frontal attachment 32 (‘057, Paragraph 0052).
Regarding Claim 13, the combination of Shaw (‘057) as modified with Shaw (‘775) and Shaw (‘999) teaches that removable needle cap 26 further comprises locking arm 64, wherein locking arm 64 prevents body 30 and frontal attachment 32 from shifting relative to each other during shipment and storage prior to use (‘057, Paragraph 0054).
Response to Arguments
Applicant's arguments filed 01 June 2021 have been fully considered but they are not persuasive. 
Regarding the amended limitation of claim 3, an integrally formed needle retraction chamber is taught by Shaw (‘057, Paragraph 0017). Regarding the amended limitation of claim 4, wherein the barrel further comprises a barrel cavity and wherein the needle retraction chamber further comprises a needle .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791